         Case 6:18-cr-06136-EAW Document 4 Filed 12/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                               DECISION AND ORDER

              v.                                        6:18-CR-06136 EAW
                                                        6:18-CR-06137 EAW

JORGE ANDUJAR-ORTIZ,

                     Defendant.


                                    BACKGROUND

       Defendant Jorge Andujar-Ortiz (“Defendant”) was convicted in the District of

Puerto Rico of the following crimes: (1) possession of firearm in furtherance of drug

trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A) (see United States v. Andujar-

Ortiz, No. 6:18-CR-06137, Dkt. 1-4 at 1 (W.D.N.Y. Sept. 27, 2018)); and (2) possession

with intent to distribute heroin in violation of 21 U.S.C. § 841(a)(1)(C) (see United States

v. Andujar-Ortiz, No. 6:18-CR-06136, Dkt. 1-1 at 25 (W.D.N.Y. Sept. 25, 2018))1. On

June 16, 2009, Defendant was sentenced to 24 months in prison for the drug crime and 10

years in prison for the § 924(c) crime, to be served consecutively, along with five years

supervised release for each crime to be served concurrently. (Dkt. 1-4 at 2-3 in Case No.

6:18-CR-06137; Dkt. 1-1 at 26-27 in Case No. 6:18-CR-06136). Defendant’s supervised




1
      The Court hereinafter refers to United States v. Andujar-Ortiz, No. 6:18-CR-06136
as “Case No. 6:18-CR-06136” and to United States v. Andujar-Ortiz, No. 6:18-CR-06137
as “Case No. 6:18-CR-06137.”
                                           -1-
         Case 6:18-cr-06136-EAW Document 4 Filed 12/08/20 Page 2 of 5




release term began on May 11, 2017. (Dkt. 2 at 1 in Case No. 6:18-CR-06136; Dkt. 2 at 1

in Case No. 6:18-CR-06137).

       On August 30, 2018, Defendant’s supervision was transferred to this District. (Dkt.

1 in Case No. 6:18-CR-06137; Dkt. 1 in Case No. 6:18-CR-06136). On December 14,

2018, the conditions of Defendant’s supervision were modified to a two-month curfew

monitored by electronic monitoring due to Defendant’s repeated unlicensed operation of a

motor vehicle, failure to obtain employment, and failure to enroll in language classes as

directed. (Dkt. 2 in Case No. 6:18-CR-06136; Dkt. 2 in Case No. 6:18-CR-06137).

       On October 22, 2020, Defendant through counsel filed a motion to terminate his

supervised release term early pursuant to 18 U.S.C. § 3583(e). (Dkt. 3 in Case No. 6:18-

CR-06137).2 The basis for Defendant’s motion is his stated good performance while

incarcerated and while on supervision, and his desire to start a car auction business which

he alleges he cannot do while on supervision. (Id. at ¶¶ 13-19). Defendant states in his

motion that he believes his probation officer supports his motion. (Dkt. 3-1 at ¶ 18 in Case

No. 6:18-CR-06137).

       In fact, the United States Probation Office (“USPO”) does not support Defendant’s

motion. By memorandum dated November 3, 2020, the USPO noted that while most of

Defendant’s time in the custody of the Bureau of Prisons was without incident, on October


2
        Defendant only filed the motion for early termination in Case No. 6:18-CR-06137,
and the motion failed to acknowledge the drug charge at issue in Case No. 6:18-CR-06136.
Since Defendant is serving concurrent five-year terms of supervised release, the failure to
file the motion in Case No. 6:18-CR-06136 is necessarily fatal to Defendant’s attempt to
end his supervised release term. Nonetheless, the Court will treat the motion as having
been filed in both cases, and this Decision and Order will be filed in each case.
                                           -2-
           Case 6:18-cr-06136-EAW Document 4 Filed 12/08/20 Page 3 of 5




23, 2014, he was found guilty of an infraction classified as a “highest severity offense” for

possessing a hazardous tool. Likewise, the USPO notes the modification of Defendant’s

supervised release term in December 2018, as described above, for various infractions.

The USPO memorandum notes that Defendant ultimately did not obtain employment until

March 17, 2019, and the USPO is only aware of one job that is verified with pay stubs.

The USPO also notes that Defendant has never discussed with his probation officer his

desire to start a car auction business.

       The government also submitted a letter in opposition to the motion. (Dkt. 3 in Case

No. 6:18-CR-06136; Dkt. 6 in Case No. 6:18-CR-06137).

                                          ANALYSIS

       Section 3583(e)(1) of Title 18 of the United States Code states, in relevant part, as

follows:

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . . terminate
       a term of supervised release and discharge the defendant released at any time
       after the expiration of one year of supervised release, pursuant to the
       provisions of the Federal Rules of Criminal Procedure relating to the
       modification of probation, if it is satisfied that such action is warranted by
       the conduct of the defendant released and the interest of justice. . . .

Thus, pursuant to the express terms of § 3583(e)(1), at least one year of supervised release

must have been served, the applicable factors set forth at 18 U.S.C. § 3553(a) must be

considered, and a court must be satisfied that the early termination is warranted by the

conduct of the defendant and the interest of justice. “Simply complying with the terms of

[supervised release] . . . and not reoffending does not generally constitute the type of

extraordinary circumstances justifying early termination. . . .”             United States v.

                                              -3-
         Case 6:18-cr-06136-EAW Document 4 Filed 12/08/20 Page 4 of 5




Finkelshtein, 339 F. Supp. 3d 135, 136 (W.D.N.Y. 2018); see, e.g., United States v. Rusin,

105 F. Supp. 3d 291, 292 (S.D.N.Y. 2015) (“Early termination is not warranted where a

defendant did nothing more than that which he was required to do by law.”); United States

v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y. 1998) (“While [defendant’s] . . . post-

incarceration conduct is apparently unblemished, this alone cannot be sufficient reason to

terminate the supervised release since, if it were, the exception would swallow the rule.”).

       Here, Defendant has served the necessary time on supervised release to qualify for

an early termination. Furthermore, it is commendable that Defendant appears to be taking

positive steps in his life. However, the requested relief is neither warranted based on the

applicable factors set forth at 18 U.S.C. § 3553(a) nor is it in the interest of justice.

Defendant’s underlying crimes—drug trafficking of heroin and possessing a firearm in

furtherance of drug trafficking—are extremely serious. Moreover, Defendant’s record

while incarcerated and compliance with the terms of supervised release are not

unblemished. The Court also questions the reasoning behind Defendant’s request (to start

a car auction business) when he has never even explored that issue with his supervising

probation officer.

       Based on all the relevant factors, the Court concludes that Defendant’s request to

terminate his supervised release term early is not warranted.




                                           -4-
         Case 6:18-cr-06136-EAW Document 4 Filed 12/08/20 Page 5 of 5




                                   CONCLUSION

       For the foregoing reasons, Defendant’s motion (Dkt. 3 in Case No. 6:18-CR-06137)

is denied.

       SO ORDERED.



                                        ________________________________
                                        ELIZABETH A. WOLFORD
                                        United States District Judge

Dated: December 8, 2020
       Rochester, New York




                                         -5-
